            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT CUVO and LISA             :
CUVO, on behalf of the minor     :
Child, A.C.,                     :
               Plaintiffs,       :     No. 3:18-cv-01210
                                 :
     v.                          :     (Saporito, M.J.)
                                 :
POCONO MOUNTAIN                  :
SCHOOL DISTRICT, et al.,         :
                                 :
            Defendants.          :

                               ORDER

     AND NOW, this 29th day of March, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

            1.   The defendant’s motion to dismiss (Doc. 14) is

GRANTED in part and DENIED in part;

            2.   Count II of the amended complaint is DISMISSED as

duplicative of Count I;

            3.   The plaintiffs’ § 1983 claims against the individual

defendants (Count I) are DISMISSED on qualified immunity grounds;

            4.   The plaintiffs § 1983 claims against the school district

(Counts I and III) are DISMISSED for failure to state a claim pursuant
to Fed. R. Civ. P. 12(b)(6);

            5.    The plaintiffs state law claims (Counts IV and V) are

permitted to proceed against all defendants;

            6.    All claims brought on behalf of Robert Cuvo and Lisa

Cuvo in their personal capacities are DISMISSED;

            7.    The   plaintiffs’    punitive   damages   claims   against

defendants Haines, and Hollar in his official capacity, are dismissed for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6);

            8.    The plaintiffs are GRANTED leave to file a second

amended complaint within twenty-one (21) days of the date of this order.



                                      s/Joseph F. Saporito, Jr.
                                      JOSEPH F. SAPORITO, JR.
                                      U.S. Magistrate Judge

Dated: March 29, 2019




                                        2
